Title: To George Washington from Thomas Smith, 7 November 1786
From: Smith, Thomas
To: Washington, George



Sir,
Bedford [Pa.] 7th November 1786

As the Bearer is going immediately to Alexandria & keeps the Post Office there I lay hold of the opportunity to inform you that on the 24th 25th & 26th Days of October, the Ejectments which I had the honour of bringing for You against James Scott & 12 others for Lands on Miller’s Run, were tried at Washington at Nisi Prius, & I have the very great pleasure to inform you that Verdicts have been given in your favour in every one

of them—your satisfaction upon this occasion may be equal to, but cannot exceed mine—I never was more agitated, between hopes & fears, in any cause in which I have been engaged: I had, during the War, been repeatedly chosen into almost every honourable office which my fellow Citizens could bestow; to which my merit gave me no pretensions, & which must therefore have been the more flattering to my vanity; but believe me Sir when I assure you that I am more proud of having it said that General Washington selected me as his Counsel in an affair of this importance, than of all the distinguished stations in which I had been so often placed.
I had good information that James Scott Junr had the most plausible claim, & that he was the ringleader or director of the rest; I therefore resolved to take the Bull by the Horns, & removed the Ejectments into the Supreme Court in such order, as to have it in my power to try the Ejectment against him before the rest, reserving the Rule; so that had any unforeseen point turned up against me, I could try the rest or not as I pleased.
That Trial therefore was ordered on, on the 24th after Dinner & lasted that afternoon—the next Day, & till 11 o’Clock in the forenoon of the 26th when the Jury gave a Verdict for the Plaintiff; I thought the other Defendants would have confessed Judgments, & would not have been so mad as to have risqued weaker causes before the same jury; but I was mistaken, every one of them insisted on having a trial nay. each would have demanded a separate trial; but as I had consolidated the Ejectments against these Defendants, they were obliged to try them all together, & the trial did not last long. I take it for granted that many of the Jury wished it had been in their power to have given Verdicts for the Defendants; I knew that we had very strong prejudices, artfully fomented, to encounter—I had applied to the Court to name the jury at a Time when the Bench was filled with such of the Justices as I believed would make out the most impartial list, which it was possible to obtain; The Defendants pretended that I had taken an advantage of them, & refused to strike the Jury (as it is called)—I can truly say that I only wished to have an impartial & dispassionate jury, which I believed I could not otherwise obtain, & therefore I gave them notice to attend me a certain Day at the Prothonotary’s Office in Philadelphia to strike—they thereupon agreed that it should

be done on the spot—I took down the Jury list to Philadelphia myself (having other business there)—brought up the proper Process—informed myself of what witnesses might eventually be necessary, and even served the Subpœnas on as many as attended the preceeding County Court.
I was assisted by Mr Ross in a very masterly manner—we had consulted together before I had the honour of receiving your Letter, by Col. Sims, & it gave us satisfaction that we had agreed to conduct the trial upon the Plan pointed out in that Letter, & that I had transcribed & brought up the cases from the Books, which were not to be had at Washington, to support the points on which you directed us to rely.
In the Letter last alluded to, you desired me to inform you with what sum you can equal my expectations, & that you will lodge it for me in Philadelphia—I have had motives in conducting this business, far more forcible than pecuniary considerations—& therefore I trust you will pardon me if I decline naming any sum—Mr Washington, who was at Fayette County with you, or Col. Sims, will readily point out what is usual on such occasions, & Mr Ross (to whom I have promised to divide with him what I receive) & I will be perfectly satisfied—I hardly know how to express myself—let me assure you that I do not wish to receive a large fee.
I will take your Papers to Carlisle & will send them from thence to such place, either in Philadelphia, or Baltimore, as you will please to point out.
I believe that the Defendants in the Ejectments will be with you soon ⟨to⟩ endeavuour to do what they ought to have done when you made them the Offer—I verily believe that it was more their misfortune than their fault that they then rejected it. You have now thirteen Plantations—some of them well improved—I take it for granted that the improvements increase the value of the Land much more than all the expences of the Ejectments—those who mad[e] them are now reduced to indigence—they have put in Crops this season, which are now in the ground—they wish to be permitted to take the grain away—to give this hint may be improper in me—to say more would be presumptuous.
Orders for obtaining Possession cannot be Issued till the Supreme Court sits in January, it will be necessary that you appoint

an agent in that Country to take Possession & to Lease the Lands for you—otherwise the fences & even the buildings will probably be burn’d or otherwise destroyed.
Major Freeman put into my hands several small Bonds due to you to put in suit. I have recovered most of the Money & paid it over to him—he says he has some others, which when the Money shall be recovered I will pay in like manner—he seems to be as attentive to your interest as to his own.
I Pray you to excuse the Length of this Letter—it is written during the hurry of the Court here, & therefore I had not time to make it shorter, nor to write so fully as I wished. I have the honour to be with the utmost respect Sir your very humble & most obedient Servant

Thomas Smith


P.S. Nothing can excuse me for writing to you in this desultory & hasty manner but my belief that you wish to have the earliest information respecting the event: There was a gentleman who left Washington-Town after I knew that the Jury had agreed in the first Verdict, & was going down into Virginia near to mount Vernon—Col. Nevill, at my desire, requested him to stay ’till they should give in their Verdict in Court; but he would not, his business requiring him to be at a certain place by a certain hour.

